DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 18-21, 26- 28, 30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US Patent 9730071) in view of KHADRAOUI et al. (IDS, “Virtual residential gateways: Architecture and performance" 23rd European Conference on Networks and Communications, Bologna, Italy, 23 June 2014).
Regarding claims 16, 26, and 30, Guo teaches receiving a first information item from a first device through a radio equipment of the access point (Fig. 3, step 302 receive, via an unsecured wireless network, an identifier from a network device), the radio equipment being connected to the radio equipment controller through a wired network connection (Fig. 7, 722 may facilitate communication between computing system 710 and a private or public network including additional computing systems. Examples of communication interface 722 include, without limitation, a wired network interface), the first information item being representative of a first user action occurring on the first device seeking to connect to the access point (Fig. 3); 
receiving a second information item from a second device, the second information item indicating a second user action complementing the first user action to connect the first device to the access point (Fig. 3, 306 receive confirmation from a user of the network device that the network device correctly displayed the authentication token and that the user would like to connect the network device to the secure wireless network); and establishing a secure wireless connection of the first device to the access point based on the received first and second information items, (Fig. 3, 308 connect to secure wireless network), on condition that the first and second information items were received in a time interval shorter than a value (Col. 10 line 55, credential-sending module 130 may only send the network credentials if confirmation module 128 received confirmation from the user within a predefined time period after token-sending module 126 sent the authentication token).
However, Guo does not teach the first information item being encapsulated in the wired network connection. KHADRAOUI teaches Section III. CPRI INTERFACE IN VIRTUAL RESIDENTIAL GATEWAY. As we have seen in Fig. 2, a vVRGW includes a Wi-Fi and an Ethernet interface. Fig. 5. Mapping Ethernet frame in the CPRI frame able to transport the Ethernet traffic over CPRI. Section IV. WI-FI OVER CPRI. As we presented before, CPRI acts as the interface between Wi-Fi-RRH in the VRGW and the BBU in the ISP side. In this section, we show how to transport Wi-Fi over CPRI. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with KHADRAOUI in order to transport data through the CPRI interface over the fiber (Section III. CPRI INTERFACE IN VIRTUAL RESIDENTIAL GATEWAY, KHADRAOUI).
Regarding claims 18, Guo teaches wherein the first and the second devices are a same device (Col. 9 line 58, a user may press a button on the computing device indicating that the network device correctly displayed the authentication token).
Regarding claims 19 and 32, Guo teaches, wherein the second information item is associated with the radio equipment (Col. 9 line 58, a user may press a button on the computing device indicating that the network device correctly displayed the authentication token.
Regarding claims 20 and 33, Guo does not teach the second device is the radio equipment, the second information item being encapsulated in the wired network connection. KHADRAOUI teaches Section III. CPRI INTERFACE IN VIRTUAL RESIDENTIAL GATEWAY. As we have seen in Fig. 2, a vVRGW includes a Wi-Fi and an Ethernet interface. Fig. 5. Mapping Ethernet frame in the CPRI frame able to transport the Ethernet traffic over CPRI. Section IV. WI-FI OVER CPRI. As we presented before, CPRI acts as the interface between Wi-Fi-RRH in the VRGW and the BBU in the ISP side. In this section, we show how to transport Wi-Fi over CPRI. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with KHADRAOUI in order to transport data through the CPRI interface over the fiber (Section III. CPRI INTERFACE IN VIRTUAL RESIDENTIAL GATEWAY, KHADRAOUI).
Regarding claims 21 and 34, Guo does not teach, wherein the wired network connection is a Common Public Radio Interface (CPRI). KHADRAOUI teaches Fig. 2 and Section III. CPRI INTERFACE IN VIRTUAL RESIDENTIAL GATEWAY. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with KHADRAOUI in order to transport data through the CPRI interface over the fiber (Section III. CPRI INTERFACE IN VIRTUAL RESIDENTIAL GATEWAY, KHADRAOUI).
Regarding claim 27, Guo does not teach, however, KHADRAOUI teaches a RF front end configured to generate a first sampled baseband signal from a first RF signal received by an antenna ( Fig.2, Wi-Fi-BBU, baseband unit); and a wired network interface configured to transmit the first sampled baseband signal to the radio equipment controller device, the wired network interface being further configured to receive a second sampled baseband signal from the radio equipment controller device, the RF front end being further configured to transmit through the antenna a second RF signal corresponding to the received second sampled baseband signal (Fig.2 VIRTUAL RESIDENTIAL GATEWAY). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with KHADRAOUI in order to transport data through the CPRI interface over the fiber (Section III. CPRI INTERFACE IN VIRTUAL RESIDENTIAL GATEWAY, KHADRAOUI).
Regarding claim 28, Guo does not teach, however, KHADRAOUI teaches wherein the radio equipment device further comprises: a signal detector configured to detect a signal responsive to the second user action; and a processor configured to transmit an information item on the wired network interface in addition to the first sampled baseband signal, in case the signal is detected, the information item indicating an occurrence of the second user action on the access point (Fig. 3, 306 receive confirmation from a user of the network device that the network device correctly displayed the authentication token and that the user would like to connect the network device to the secure wireless network).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over KHADRAOUI et al. (IDS, “Virtual residential gateways: Architecture and performance" 23rd European Conference on Networks and Communications, Bologna, Italy, 23 June 2014) in view of Guo (US Patent 9730071)
Regarding claim 29, KHADRAOUI teaches a RF front end configured to generate a first sampled baseband signal from a first RF signal received by an antenna (Fig.2, Wi-Fi-BBU, baseband unit); a wired network interface configured to transmit the first sampled baseband signal to a radio equipment controller device of the access point, the wired network interface being further configured to receive a second sampled baseband signal from the radio equipment controller device, the RF front end being further configured to transmit through the antenna a second RF signal corresponding to the received second sampled baseband signal (Fig.2 VIRTUAL RESIDENTIAL GATEWAY); a signal detector configured to detect a signal responsive to a user action (Fig.2). KHADRAOUI, however, does not expressly teach a processor configured to transmit an information item on the wired network interface in addition to the first sampled baseband signal, in case the signal is detected, the information item indicating an occurrence of the user action on the access point. Guo teaches Fig. 3, step 302 receive, via an unsecured wireless network, an identifier from a network device, 306 receive confirmation from a user of the network device that the network device correctly displayed the authentication token and that the user would like to connect the network device to the secure wireless network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Guo in order to conveniently and securely connect purpose-built appliances, such as smart appliances, to secure wireless networks (BACKGROUND, Guo).
Allowable Subject Matter
Claims 17, 22-25, 31, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467